DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 8-20 in the reply filed on 05/31/22 is acknowledged. By this election, claims 1-7 are withdrawn and claims 8-20 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-12, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (10,050,149).
Regarding claim 8, Huang (Figs. 5-15) discloses a method for making a semiconductor device, comprising: forming a first trench 650 at least partially extending through an interlayer dielectric 236 overlaying a first source/drain structure 106 and a second source/drain structure 205, wherein the first trench 650 is disposed between the first and second source/drain structures (106, 205) (Figs. 5-7, column 12, lines 63-67); filling the first trench with a dielectric material to form a first isolation structure 120 (Fig. 8, column 36-55); and forming a first interconnect structure 232 and a second interconnect structure 232 that are electrically coupled to the first source/drain structure 106 and the second source/drain structure 205 (Figs. 9-10, column 8, lines 31-35), respectively, wherein the first and second interconnect structures 232 are electrically isolated from each other by the first isolation structure 120 (Fig. 10).  

Regarding claim 9, Huang (Figs. 5-15) discloses wherein the first and second interconnect structures 232 are electrically isolated from each other further by the interlayer dielectric 236 (Figs. 9-10).  

Regarding claim 10, Huang (Figs. 1) discloses wherein the step of forming a first trench further comprises exposing a top surface of a second isolation structure 112 that is disposed below a first conduction channel whose end 122 is coupled to the first source/drain structure 106 and a second conduction channel whose end 122 is coupled to the second source/drain structure 103.  

Regarding claim 11, Huang (Figs. 1) discloses wherein the step of forming a first trench further comprises extending an upper portion of a second isolation structure 112 that is disposed below a first conduction channel whose end 122 is coupled to the first source/drain structure 106 and a second conduction channel whose end 122 is coupled to the second source/drain structure 103.  

Regarding claim 12, Huang (Figs. 5-15) discloses wherein the step of forming a first trench 650 further comprises partially extending through the interlayer dielectric 236, thereby still overlaying, with the interlayer dielectric 236, a top surface of a second isolation structure 112 that is disposed below a first conduction channel whose end 122 is coupled to the first source/drain structure 106 and a second conduction channel whose end 122 is coupled to the second source/drain structure 103 (Figs. 1 and 7-8).  

Regarding claim 17, Huang (Figs. 6-8) discloses further comprising: forming a second trench and a third trench (Fig. 7), each of which at least partially extends through the interlayer dielectric 236, wherein the second trench is disposed opposite the first source/drain structure 106 from the first trench and the third trench is disposed opposite the second source/drain structure 205 from the first trench; and filling the second and third trenches with the same dielectric material to form a second isolation structure and a third isolation structure 120, respectively (Fig. 8).  

Regarding claim 18, Huang (Figs. 5-15) discloses a method for making a semiconductor device, comprising: forming a dielectric isolation structure 120/1152 extending through an interlayer dielectric 236 overlaying a first source/drain structure 106 and a second source/drain structure 205 (Figs. 8 and 11), wherein the dielectric isolation structure 120 is disposed between the first and second source/drain structures (106, 205) (Figs. 8, column 12, lines 63-67); overlaying a top surface of the dielectric isolation structure 120 with an anti-etching material 1154 (Fig. 11, column 15, lines 18-43); etching the interlayer dielectric 236 to form contact holes (928, 929) that expose the first and second source/drain structures (106, 205) (Figs. 9-10), respectively, while protecting the dielectric isolation structure 1152 with the anti-etching material 1154; and filling the contact holes (928, 929) with a metal material to form a first interconnect structure 228 and a second interconnect structure 229 that are electrically coupled to the first source/drain structure and the second source/drain structure (106, 205) (Figs. 9-10, column 8, lines 31-35), respectively, wherein the first and second interconnect structures (228, 229) are electrically isolated from each other by the isolation structure 120/1152 (Fig. 15).  

Regarding claim 20, Huang (Figs. 5-15) discloses wherein the anti-etching material is selected from a group consisting of: silicon, metal oxide, tantalum nitride, and titanium nitride (Fig. 11, column 15, lines 18-43).

Allowable Subject Matter
Claims 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claims 13 and 19. Specifically, the prior art of record fails to disclose further comprising: replacing an upper portion of the first isolation structure with an anti-etching material that has a different etching selectivity than the interlayer dielectric; etching the interlayer dielectric to form contact holes that expose the first and second source/drain structures, respectively, while leaving the first isolation structure substantially intact using the anti-etching material; filling the contact holes with a metal material to form the first and second interconnect structures; and removing the anti-etching material from the first isolation structure (claim 13); or further comprising removing the anti-etching material from the dielectric isolation structure, wherein the dielectric solation structure has a top surface leveled with respective top surfaces of the first and second interconnect 5Atty. Dkt. No. 123329-1057 (P20193820US00) structures (claim 19).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814